Citation Nr: 1127683	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  01-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, entitlement to TDIU.  The Veteran perfected an appeal of the March 2000 rating determination to the Board.  The Veteran testified at Board hearings in August 2005 and February 2009.  Transcripts of these hearings are associated with the claims folder.  In a May 2009 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2010 Order, the Court granted a Joint Motion for Partial Remand (JMR) by VA's Secretary and the Veteran, through his representative, and remanded that portion of the Board's decision that denied entitlement to TDIU for action consistent with the motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the October 2010 JMR, the parties agreed a remand to the Board was warranted for reasons that included that the Board did not provide adequate reasons or bases regarding the adequacy of a June 2007 VA examination on which it relied.  The parties noted that although the examiner made reference to the daily activities that were affected by the Veteran's various disabilities, the examiner simply stated that the Veteran would have difficulty functioning in a job requiring heavy physical demands but would be able to work in a sedentary position.  The Board was instructed to address whether the 2007 examiner's ultimate opinion satisfied the requirement that opinions must be more than conclusions and must contain a rationale as explained in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Service connection is in effect for (1) hiatal hernia, (2) right shoulder dislocation, status post total arthroplasty, (3) post operative bursitis, tendonitis, arthritis of the right elbow, and (4) ulnar neuropathy of the right forearm and hand.  The record reflects that since this case has been at the Court, in a January 2010 rating decision, the Veteran was granted a temporary total evaluation for a right total elbow arthroplasty he underwent in August 2009 which necessitated at least one month of convalescence.  In light of the JMR findings and additional surgery the Veteran underwent on his right elbow, the Board will afford the Veteran another VA examination and opinion.  Updated VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA treatment records dating since November 2010 pertaining to any treatment the Veteran received for his service-connected disabilities.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Thereafter, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected (i.) right shoulder dislocation, status post total arthroplasty, (ii.) post operative bursitis, tendonitis, arthritis of the right elbow (including recent total arthroplasty), and (iii.) ulnar neuropathy of the right forearm and hand. The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should indicate whether the ulnar neuropathy is mild, moderate, or severe.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the   impact of his service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the examiner including the results from the examination ordered in Remand instruction number 2.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities ((i.) right shoulder dislocation, status post total arthroplasty, (ii.) post operative bursitis, tendonitis, arthritis of the right elbow (including recent total arthroplasty), (iii.) ulnar neuropathy of the right forearm and hand, and (iv.) hiatal hernia)) both singly and jointly on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected disabilities do not singularly or cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions should be supported by a rationale.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the September 2008 supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


